     Case 7:19-cv-00409 Document 66-2 Filed on 01/13/20 in TXSD Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
                          Plaintiff,               §
                                                   §
v.                                                 §          CASE NO. 7:19-CV-409
                                                   §
6.10 ACRES OF LAND, MORE OR LESS,                  §
SITUATE IN HIDALGO COUNTY,                         §
STATE OF TEXAS; YOLANDA                            §
HERNANDEZ, ET AL.                                  §
                                                   §
                         Defendants.               §

______________________________________________________________________________

                            OPPOSITION TABLE
______________________________________________________________________________

       UNOPPOSED                           OPPOSED              UNKNOWN/UNAVAILABLE

     1. Yolanda Jackson                1. Ventura Brewster         1. Raymond Adam
        Hernandez                         Flores                      Jackson

     2. Daniel Jackson, Jr.            2. Amalia Brewster          2. Leonard Thomas
                                          Flores                      Jackson
     3. Apolonio Jackson,
        Jr.                            3. Rose Brewster            3. Ricardo Jackson
                                          Dillard
     4. Edwardo Lee                                                4. Andres Jackson
        Jackson                        4. Luisa Brewster
                                          Gallardo                 5. Samuel Brewster, Jr.
     5. Oralia Jackson
        Santiago                       5. Jamie Lanay              6. Lewis Brewster
                                          Brewster
     6. Brenda Lee                                                 7. Sandra Brewster
        Jackson
                                                                   8. Teresa Casarez
     7. Narsedalia Jackson                                            Brewster

     8. Jesse Lee Jackson,                                         9. Roxanne Brewster
        Jr.
                                             Page 1 of 4
                                           Opposition Table


                                                                                        2
Case 7:19-cv-00409 Document 66-2 Filed on 01/13/20 in TXSD Page 2 of 4



                                                 10. Diane Brewster
9. Joe Lee Jackson
                                                 11. Rosa Linda Brewster
10. Jaime Jackson
                                                 12. Frances Brewster
11. Carmela Barron
    Jackson                                      13. Ray Mata

12. Antonia Margarita                            14. Eglantina Gutierrez
    Jackson Rodriguez                                Olvera

13. Emilia Jackson                               15. Jorge D. Olvera

14. Angelica Jackson                             16. Blanca Lydia Olvera
                                                     Vasquez
15. James Brian
    Brewster                                     17. Ofelia Olvera-Ricker

16. Gabriel Bryan                                18. Rolando Olvera
    Brewster
                                                 19. Carolina Olvera Duran
17. David Brewster
                                                 20. Francisco Olvera, Jr.
18. Clemencia America
    Brewster Rodriguez                           21. Maria Angelita Castillo
                                                     Cordova
19. Melissa Cher Lewis
                                                 22. Israel Castillo, Jr.
20. Virginia Sanchez

21. Jacqueline
    Brewster

22. Pablo Olvera

23. Felipa Olvera
    Gutierrez

24. Felix Jackson
    Olvera

25. Trinidad Mata, Jr.

26. Josefa Mata

27. Richard Cervantes
                               Page 2 of 4
                             Opposition Table
Case 7:19-cv-00409 Document 66-2 Filed on 01/13/20 in TXSD Page 3 of 4




28. Robert Cervantes

29. Irma Cervantes
    Castillo

30. Guadalupe
    Sanchez, Jr.

31. Alberto J. Sanchez

32. Pedro J. Sanchez

33. Eugenia Bueno
    Sanchez

34. Eutimio Sanchez,
    Jr.

35. Larry B. Sanchez

36. Paula S. Botello

37. Hilaria Sanchez
    Castellanos

38. Lucinda Sanchez
    Hernandez

39. Natalia Sanchez

40. Marissa Sanchez
    Hinojosa


41. Nelda Janet
    Sanchez Morales

42. Rogelio Sanchez

43. Ernesto Castillo

44. Felipe Castillo, Jr.



                               Page 3 of 4
                             Opposition Table
Case 7:19-cv-00409 Document 66-2 Filed on 01/13/20 in TXSD Page 4 of 4



45. Noemi Garcia
    Castillo


46. Rene Castillo, Jr.

47. Cindy Castillo

48. Ashley Nicole
    Castillo

49. Justin Castillo

50. Natalie Roxanne
    Castillo

51. Guadalupe Sanchez
    Cano

52. Maria Del Rosario
    Sanchez

53. Norma Sanchez

54. Gaspar Sanchez, Jr.

55. Thelma Sanchez

56. Jennifer Janell
    Sanchez

57. Laura Morgan
    Richey

58. Claude Henry
    Richey, Jr.

59. William Edgar
    Richey

60. Mary Azam




                               Page 4 of 4
                             Opposition Table
